     Exhibit 10.39
EXECUTION COPY
AMENDMENT NO. 4
TO
RECEIVABLES PURCHASE AGREEMENT
          THIS AMENDMENT NO. 4 TO RECEIVABLES PURCHASE AGREEMENT (this
“Amendment”), dated as of December 10, 2009, is entered into among HBI
RECEIVABLES LLC, as seller (“Seller”), HANESBRANDS INC., in its capacity as
servicer (in such capacity, the “Servicer”), the Committed Purchasers party
hereto, the Conduit Purchasers party hereto, the Managing Agents party hereto,
and HSBC SECURITIES (USA) INC. (“HSBC”), as assignee of JPMORGAN CHASE BANK,
N.A., as agent (in such capacity, the “Agent”). Capitalized terms used herein
without definition shall have the meanings ascribed thereto in the “Purchase
Agreement” referred to below.
PRELIMINARY STATEMENTS
          A. Reference is made to that certain Receivables Purchase Agreement
dated as of November 27, 2007 among Seller, Servicer, the Committed Purchasers,
the Conduit Purchasers, the Managing Agents and the Agent (as amended prior to
the date hereof and as the same may be further amended, restated, supplemented
or modified from time to time, the “Purchase Agreement”).
          B. For good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto have agreed to amend certain
provisions of the Purchase Agreement upon the terms and conditions set forth
herein.
     SECTION 1. Amendment. Subject to the satisfaction of the condition
precedent set forth in Section 3 hereof, the parties hereto hereby agree to
amend the Purchase Agreement as follows:
     (a) Section 9.1 of the Purchase Agreement is hereby amended to delete
paragraph (h) in its entirety and replace it with the following:
               (h) (i) As of the last day of any Fiscal Quarter occurring during
any period set forth below, HBI permits the Leverage Ratio to be greater than
the ratio set forth opposite such period:

      Period   Leverage Ratio Each Fiscal Quarter ending between October 16,
2009 and July 15, 2010   4.50:1.00 Each Fiscal Quarter ending between July 16,
2010 and October 15, 2010   4.25:1.00 Each Fiscal Quarter ending between
October 16, 2010 and April 15, 2011   4:00:1.00 Each Fiscal Quarter ending
April 16, 2011 and thereafter   3.75:1.00      

     ; or

 



--------------------------------------------------------------------------------



 



                    (ii) As of the last day of any Fiscal Quarter occurring
during any period set forth below, HBI permits the Interest Coverage Ratio to be
less than the ratio set forth opposite such period:

      Period   Interest Coverage Ratio Each Fiscal Quarter ending between
October 16, 2009 and July 15, 2010   2.50:1.00 Each Fiscal Quarter ending
between July 16, 2010 and October 15, 2010   2.75:1.00 Each Fiscal Quarter
ending between October 16, 2010 and July 15, 2011   3.00:1.00 Each Fiscal
Quarter ending July 16, 2011 and thereafter   3.25:1.00

     ; or
     (b) EXHIBIT XII of the Purchase Agreement is hereby amended and restated in
its entirety as set forth on Exhibit A hereto.
     SECTION 2. Representations and Warranties. Each of the Seller and the
Servicer hereby represents and warrants to each of the other parties hereto, as
to itself that:
     (a) It has all necessary corporate or company power and authority to
execute and deliver this Amendment and to perform its obligations under the
Purchase Agreement as amended hereby, the execution and delivery of this
Amendment and the performance of its obligations under the Purchase Agreement as
amended hereby has been duly authorized by all necessary corporate or company
action on its part and this Amendment constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
     (b) On the date hereof, before and after giving effect to this Amendment,
(i) no Amortization Event or Potential Amortization Event has occurred and is
continuing and (ii) the aggregate Purchaser Interests do not exceed 100%.
     SECTION 3. Condition Precedent. This Amendment shall become effective on
the first Business Day (the “Effective Date”) on which the Agent or its counsel
has received five (5) counterpart signature pages to this Amendment executed by
each of the parties hereto.
     SECTION 4. Reference to and Effect on the Transaction Documents.
     (a) Upon the effectiveness of this Amendment, (i) each reference in the
Purchase Agreement to “this Receivables Purchase Agreement”, “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import shall mean and be a
reference to the Purchase Agreement as amended or otherwise modified hereby, and
(ii) each reference to the Purchase Agreement in any other Transaction Document
or any other

2



--------------------------------------------------------------------------------



 



document, instrument or agreement executed and/or delivered in connection
therewith, shall mean and be a reference to the Purchase Agreement as amended or
otherwise modified hereby.
     (b) Except as specifically amended, terminated or otherwise modified above,
the terms and conditions of the Purchase Agreement, of all other Transaction
Documents and any other documents, instruments and agreements executed and/or
delivered in connection therewith, shall remain in full force and effect and are
hereby ratified and confirmed.
     (c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Agent, any Managing
Agent or any Purchaser under the Purchase Agreement or any other Transaction
Document or any other document, instrument or agreement executed in connection
therewith, nor constitute a waiver of any provision contained therein.
     SECTION 5. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or other electronic format shall be effective as delivery
of a manually executed counterpart of this Amendment.
     SECTION 6. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE
OF NEW YORK.
     SECTION 7. Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
     SECTION 8. Fees and Expenses. Seller hereby confirms its agreement to pay
on demand all reasonable costs and expenses of the Agent, the Managing Agents or
Purchasers in connection with the preparation, execution and delivery of this
Amendment and any of the other instruments, documents and agreements to be
executed and/or delivered in connection herewith, including, without limitation,
the reasonable fees and out-of-pocket expenses of counsel to the Agent or
Purchasers with respect thereto.

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed by their respective officers as of the date first above
written.

            HBI RECEIVABLES LLC
      By:   /s/ Richard D. Moss         Name:   Richard D. Moss        Title:  
President and Chief Executive Officer          HANESBRANDS INC., as Servicer
      By:   /s/ Richard D. Moss         Name:   Richard D. Moss        Title:  
Senior Vice President and Treasurer     

Signature Page
to
Amendment No. 4 to RPA

 



--------------------------------------------------------------------------------



 



            BRYANT PARK FUNDING LLC, as a Conduit Purchaser
      By:   /s/ Damian Perez         Name:   Damian Perez        Title:   Vice
President          HSBC SECURITIES (USA) Inc., as a Managing Agent and Agent
      By:   /s/ Suzanna Baird         Name:   Suzanna Baird        Title:   Vice
President          HSBC BANK USA, NATIONAL ASSOCIATION, as a Committed Purchaser
      By:   /s/ Robert J. Devir         Name:   Robert J. Devir        Title:  
Managing Director     

Signature Page
to
Amendment No. 4 to RPA

 



--------------------------------------------------------------------------------



 



            MARKET STREET FUNDING LLC, as a Conduit Purchaser                
By:   /s/ Doris J. Hearn         Name:   Doris J. Hearn        Title:   Vice
President          PNC BANK, N.A., as a Committed Purchaser and as a Managing
Agent
      By:   /s/ William P. Falcon         Name:   William P. Falcon       
Title:   Vice President     

Signature Page
to
Amendment No. 4 to RPA

 



--------------------------------------------------------------------------------



 



EXHIBIT A
EXHIBIT XII
FINANCIAL COVENANT DEFINITIONS
          “2016 Senior Notes” means the $500,000,000 8.00% senior unsecured
notes due December 15, 2016 issued by HBI.
          “Administrative Agent” means the Administrative Agent under the Credit
Agreement.
          “Business Day” has the meaning set forth in the Credit Agreement.
          “Capital Securities” means, with respect to any Person, all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of such Person’s capital, whether now outstanding or
issued after the Restatement Effective Date; provided however, any shares,
interests, participations or other equivalents required to be issued in
connection with convertible debt shall not be considered “Capital Securities”
until issued.
          “Capitalized Lease Liabilities” means, with respect to any Person, all
monetary obligations of such Person and its Subsidiaries under any leasing or
similar arrangement which, in accordance with GAAP, should be classified as
capitalized leases, and for purposes of each Loan Document the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP, and the stated maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be terminated by the lessee without payment of a premium or
a penalty; provided, however, any changes to the treatment or reclassification
of operating leases under GAAP or the interpretation of GAAP that would cause
operating leases to be considered capitalized leases under GAAP shall be ignored
as if such treatment or reclassification had never occurred and, for the
avoidance of doubt, operating leases shall not be considered Capitalized Lease
Liabilities hereunder.
          “Commercial Letter of Credit” has the meaning set forth in the Credit
Agreement.
          “Contingent Liability” means any agreement, undertaking or arrangement
by which any Person guarantees, endorses or otherwise becomes or is contingently
liable upon (by direct or indirect agreement, contingent or otherwise, to
provide funds for payment, to supply funds to, or otherwise to invest in, a
debtor, or otherwise to assure a creditor against loss) the Indebtedness of any
other Person (other than by endorsements of instruments in the course of
collection), or guarantees the payment of dividends or other distributions upon
the Capital Securities of any other Person. The amount of any Person’s
obligation under any Contingent Liability shall (subject to any limitation with
respect thereto) be deemed to be the outstanding principal amount of the debt,
obligation or other liability guaranteed thereby.
          “Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of December 10, 2009, among HBI, the lenders from time to
time party thereto, the administrative agent party thereto, the collateral agent
party thereto and the other agents party thereto, as in effect on the date
hereof.

 



--------------------------------------------------------------------------------



 



          “Credit Extension” means, as the context may require,
               (a) the making of a Loan by a Lender; or
               (b) the issuance of any Letter of Credit, any amendment to or
modification of any Letter of Credit that increases the face amount thereof, or
the extension of any Stated Expiry Date of any existing Letter of Credit, by an
Issuer.
          “Disposition” (or similar words such as “Dispose”) means any sale,
transfer, lease (as lessor), contribution or other conveyance (including by way
of merger) of, or the granting of options, warrants or other rights to, any of
HBI’s or its Subsidiaries’ assets (including accounts receivable and Capital
Securities of Subsidiaries) to any other Person in a single transaction or
series of transactions other than (i) to another Obligor, (ii) by a Foreign
Subsidiary to any other Foreign Subsidiary, (iii) by a Receivables Subsidiary to
any other Person or (iv) customary derivatives issued in connection with the
issuance of convertible debt.
          “Dollar” and the sign “$” mean lawful money of the United States.
          “EBITDA” means, for any applicable period, the sum of


  (a)   Net Income, plus

  (b)   to the extent deducted in determining Net Income, the sum of (i) amounts
attributable to amortization (including amortization of goodwill and other
intangible assets), (ii) federal, state, local and foreign income withholding,
franchise, state single business unitary and similar Tax expense, (iii) Interest
Expense, (iv) depreciation of assets, (v) all non-cash charges, including all
non-cash charges associated with announced restructurings, whether announced
previously or in the future (such non-cash restructuring charges being “Non-Cash
Restructuring Charges”), (vi) net cash charges associated with or related to any
contemplated restructurings (such cost restructuring charges being “Cash
Restructuring Charges”) in an aggregate amount not to exceed $120,000,000 since
September 5, 2006, (vii) all amounts in respect of extraordinary losses,
(viii) non-cash compensation expense, or other non-cash expenses or charges,
arising from the sale of stock, the granting of stock options, the granting of
stock appreciation rights and similar arrangements (including any repricing,
amendment, modification, substitution or change of any such stock, stock option,
stock appreciation rights or similar arrangements), (ix) any financial advisory
fees, accounting fees, legal fees and other similar advisory and consulting
fees, cash charges in respect of strategic market reviews, management bonuses
and early retirement of Indebtedness, and related out-of-pocket expenses
incurred by HBI or any of its Subsidiaries as a result of the Transaction,
including fees and expenses in connection with the issuance, redemption or
exchange of the 2016 Senior Notes, all determined in accordance with GAAP,
(x) non-cash or unrealized losses on agreements with respect to Hedging
Obligations and (xi) to the extent non-recurring and not capitalized, any
financial advisory fees, accounting fees, legal fees and similar advisory and
consulting fees and related costs and expenses of HBI and its Subsidiaries

ii



--------------------------------------------------------------------------------



 



      incurred as a result of Permitted Acquisitions, Investments, Restricted
Payments, Dispositions permitted under the Credit Agreement and the issuance of
Capital Securities or Indebtedness permitted under the Credit Agreement, all
determined in accordance with GAAP and in each case eliminating any increase or
decrease in income resulting from non-cash accounting adjustments made in
connection with the related Permitted Acquisition or Dispositions, (xii) losses
on agreements with respect to Hedging Obligations and any related tax losses and
any costs, fees, and expenses related to the termination thereof, in each case
incurred in connection with or as a result of the Transaction, (xiii) to the
extent the related loss is not added back pursuant to clause (c), all proceeds
of business interruption insurance policies, (xiv) expenses incurred by HBI or
any Subsidiary to the extent reimbursed in cash by a third party, and (xv)
extraordinary, unusual or non-recurring cash charges not to exceed $10,000,000
in any Fiscal Year, minus     (c)   to the extent included in determining such
Net Income, the sum of (i) all amounts in respect of extraordinary gains,
(ii) non-cash gains on agreements with respect to Hedging Obligations,
(iii) reversals (in whole or in part) of any restructuring charges previously
treated as Non-Cash Restructuring Charges in any prior period, (iv) gains on
agreements with respect to Hedging Obligations and any related tax gains, in
each case incurred in connection with or as a result of the Transaction and
(v) non-cash items increasing such Net Income for such period, other than
(A) the accrual of revenue consistent with past practice and (B) the reversal in
such period of an accrual of, or cash reserve for, cash expenses in a prior
period, to the extent such accrual or reserve did not increase EBITDA in a prior
period.

          “EMU” means Economic and Monetary Union as contemplated in the Treaty
on European Union.
          “EMU Legislation” means legislative measures of the European Council
(including European Council regulations) for the introduction of, changeover to
or operation of a single or unified European currency (whether known as the Euro
or otherwise), being in part the implementation of the third stage of EMU.
          “Euros” means the single currency of Participating Member States of
the European Union.
          “Fiscal Quarter” means a quarter ending on the Saturday nearest to the
last day of March, June, September or December.
          “Fiscal Year” means any period of fifty-two or fifty-three consecutive
calendar weeks ending on the Saturday nearest to December 31; references to a
Fiscal Year with a number corresponding to any calendar year (e.g., the “2009
Fiscal Year”) refer to the Fiscal Year ending on the Saturday nearest to
December 31 of such calendar year.
          “Foreign Subsidiary” means any Subsidiary that is not a U.S.
Subsidiary or a Receivables Subsidiary.

iii



--------------------------------------------------------------------------------



 



          “GAAP” has the meaning set forth in the Credit Agreement.
          “Governmental Authority” means the government of the United States,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
          “HBI” means Hanesbrands Inc., a Maryland corporation.
          “Hedging Obligations” means, with respect to any Person, all
liabilities of such Person under foreign exchange contracts, commodity hedging
agreements, currency exchange agreements, interest rate swap agreements,
interest rate cap agreements and interest rate collar agreements, and all other
agreements or arrangements designed to protect such Person against fluctuations
in interest rates, currency exchange rates or commodity prices.
          “Indebtedness” of any Person means, (i) all obligations of such Person
for borrowed money or advances and all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (ii) all monetary obligations,
contingent or otherwise, relative to the face amount of all letters of credit,
whether or not drawn, and banker’s acceptances issued for the account of such
Person, (iii) all Capitalized Lease Liabilities of such Person, (iv) for
purposes of Section 8.1.5 of the Credit Agreement only, net Hedging Obligations
of such Person, (v) whether or not so included as liabilities in accordance with
GAAP, all obligations of such Person to pay the deferred purchase price of
property or services (excluding trade accounts payable and accrued expenses in
the ordinary course of business which are not overdue for a period of more than
90 days or, if overdue for more than 90 days, as to which a dispute exists and
adequate reserves in conformity with GAAP have been established on the books of
such Person), (vi) indebtedness secured by (or for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be secured by) a
Lien on property owned or being acquired by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse (provided that in the event such indebtedness is limited in recourse
solely to the property subject to such Lien, for the purposes of this Exhibit
the amount of such indebtedness shall not exceed the greater of the book value
or the fair market value (as determined in good faith by HBI’s board of
directors) of the property subject to such Lien), (vii) monetary obligations
arising under Synthetic Leases, (viii) the full outstanding balance of trade
receivables, notes or other instruments sold with full recourse (and the portion
thereof subject to potential recourse, if sold with limited recourse), other
than in any such case any thereof sold solely for purposes of collection of
delinquent accounts and other than in connection with any Permitted
Securitization or any Permitted Factoring Facility, (ix) all obligations (other
than intercompany obligations) of such Person pursuant to any Permitted
Securitization (other than Standard Securitization Undertakings) or any
Permitted Factoring Facility, and (x) all Contingent Liabilities of such Person
in respect of any of the foregoing. The Indebtedness of any Person shall include
the Indebtedness of any other Person (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefore as a
result of such Person’s ownership interest in or other relationship with such
Person, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefore.

iv



--------------------------------------------------------------------------------



 



          “Interest Coverage Ratio” means, as of the last day of any Fiscal
Quarter, the ratio computed for the period consisting of such Fiscal Quarter and
each of the three immediately preceding Fiscal Quarters of:

  (a)   EBITDA (for all such Fiscal Quarters)

to

  (b)   the sum (for all such Fiscal Quarters) of Interest Expense.

          “Interest Expense” means, for any applicable period, the aggregate
interest expense (both, without duplication, when accrued or paid and net of
interest income paid during such period to HBI and its Subsidiaries) of HBI and
its Subsidiaries for such applicable period, including the portion of any
payments made in respect of Capitalized Lease Liabilities allocable to interest
expense; provided that the term “Interest Expense” shall not include any
interest expense attributable to a Permitted Factoring Facility.
          “Investment” means, relative to any Person, (i) any loan, advance or
extension of credit made by such Person to any other Person, including the
purchase by such Person of any bonds, notes, debentures or other debt securities
of any other Person, and (ii) any Capital Securities held by such Person in any
other Person. The amount of any Investment shall be the original principal or
capital amount thereof less all returns of principal or equity thereon and
shall, if made by the transfer or exchange of property other than cash, be
deemed to have been made in an original principal or capital amount equal to the
fair market value of such property at the time of such Investment.
          “Issuer” has the meaning set forth in the Credit Agreement.
          “Lenders” means the various financial institutions and other Persons
from time to time party to the Credit Agreement.
          “Letter of Credit” has the meaning set forth in the Credit Agreement.
          “Letter of Credit Outstandings” means, on any date, an amount equal to
the sum of (i) the then aggregate amount which is undrawn and available under
all issued and outstanding Letters of Credit, and (ii) the then aggregate amount
of all unpaid and outstanding Reimbursement Obligations.
          “Leverage Ratio” means, as of the last day of any Fiscal Quarter, the
ratio of

  (a)   Total Debt outstanding on the last day of such Fiscal Quarter

to

  (b)   EBITDA computed for the period consisting of such Fiscal Quarter and
each of the three immediately preceding Fiscal Quarters.

          “Lien” means any security interest, mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or otherwise),
charge against or interest in property, or other priority or preferential
arrangement of any kind or nature whatsoever.

v



--------------------------------------------------------------------------------



 



          “Loan Documents” has the meaning set forth in the Credit Agreement.
          “Loans” has the meaning set forth in the Credit Agreement.
          “Net Income” means, for any period, the aggregate of all amounts which
would be included as net income on the consolidated financial statements of HBI
and its Subsidiaries for such period.
          “Non-Cash Restructuring Charges” is defined in the definition of
“EBITDA”.
          “Obligor” has the meaning set forth in the Credit Agreement.
          “Open Account Paying Agreement” has the meaning set forth in the
Credit Agreement.
          “Participating Member State” means each country so described in any
EMU Legislation.
          “Permitted Acquisition” has the meaning set forth in the Credit
Agreement.
          “Permitted Factoring Facility” has the meaning set forth in the Credit
Agreement.
          “Permitted Securitization” has the meaning set forth in the Credit
Agreement.
          “Person” means any natural person, corporation, limited liability
company, partnership, joint venture, association, trust or unincorporated
organization, Governmental Authority or any other legal entity, whether acting
in an individual, fiduciary or other capacity.
          “Receivable” shall mean a right to receive payment arising from a sale
or lease of goods or the performance of services by a Person pursuant to an
arrangement with another Person pursuant to which such other Person is obligated
to pay for goods or services under terms that permit the purchase of such goods
and services on credit and shall include, in any event, any items of property
that would be classified as an “account,” “chattel paper,” “payment intangible”
or “instrument” under the UCC and any supporting obligations.
          “Receivables Subsidiary” has the meaning set forth in the Credit
Agreement.
          “Reimbursement Obligation” has the meaning set forth in the Credit
Agreement.
          “Restatement Effective Date” means December 10, 2009.
          “Restricted Payment” means (i) the declaration or payment of any
dividend (other than dividends payable solely in Capital Securities of HBI or
any Subsidiary (excluding a Receivables Subsidiary)) on, or the making of any
payment or distribution on account of, or setting apart assets for a sinking or
other analogous fund for the purchase, redemption, defeasance, retirement or
other acquisition of, any class of Capital Securities of

vi



--------------------------------------------------------------------------------



 



HBI or any warrants, options or other right or obligation to purchase or acquire
any such Capital Securities, whether now or hereafter outstanding, or (ii) the
making of any other distribution in respect of such Capital Securities, in each
case either directly or indirectly, whether in cash, property or obligations of
HBI or any Subsidiary or otherwise; provided, however, that any conversion
feature of convertible debt shall not be considered a “Restricted Payment”.
          “Standard Securitization Undertakings” shall mean representations,
warranties, covenants and indemnities entered into by HBI or any Subsidiary
which are reasonably customary in a securitization of Receivables.
          “Stated Expiry Date” has the meaning set forth in the Credit
Agreement.
          “Subsidiary” means, with respect to any Person, any other Person of
which more than 50% of the outstanding Voting Securities of such other Person
(irrespective of whether at the time Capital Securities of any other class or
classes of such other Person shall or might have voting power upon the
occurrence of any contingency) is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more other Subsidiaries of
such Person, or by one or more other Subsidiaries of such Person. Unless the
context otherwise specifically requires, the term “Subsidiary” shall be a
reference to a Subsidiary of HBI (other than a Receivables Subsidiary).
          “Synthetic Lease” means, as applied to any Person, any lease
(including leases that may be terminated by the lessee at any time) of any
property (whether real, personal or mixed) (i) that is not a capital lease in
accordance with GAAP and (ii) in respect of which the lessee retains or obtains
ownership of the property so leased for federal income tax purposes, other than
any such lease under which that Person is the lessor.
          “Taxes” means all income, stamp or other taxes, duties, levies,
imposts, charges, assessments, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority, and all interest, penalties or similar liabilities with respect
thereto.
          “Total Debt” means, on any date, the outstanding principal amount of
all Indebtedness of HBI and its Subsidiaries of the type referred to in clause
(i) of the definition of “Indebtedness”, clause (ii) of the definition of
“Indebtedness”, clause (iii) of the definition of “Indebtedness”, clause (vii)
of the definition of “Indebtedness” and clause (ix) of the definition of
“Indebtedness”, in each case exclusive of (a) intercompany Indebtedness between
HBI and its Subsidiaries, (b) any Contingent Liability in respect of any of the
foregoing, (c) any Permitted Factoring Facility, (d) any Commercial Letter of
Credit, (e) any Letter of Credit or other credit support relating to the
termination of agreements with respect to Hedging Obligations, in each case
under this clause (e), incurred in connection with or as a result of the
Transaction and (f) any Open Account Paying Agreements.
          “Transaction” has the meaning set forth in the Credit Agreement.
          “Treaty on European Union” means the Treaty of Rome of March 25, 1957,
as amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed at Maastricht, the Kingdom of Netherlands, on February 1, 1992 and came
into force on November 1, 1993), as amended from time to time.

vii



--------------------------------------------------------------------------------



 



          “UCC” has the meaning set forth in the Credit Agreement.
          “United States” or “U.S.” means the United States of America, its
fifty states and the District of Columbia.
          “U.S. Subsidiary” means any Subsidiary (other than a Receivables
Subsidiary) that is incorporated or organized under the laws of the United
States.
          “Voting Securities” means, with respect to any Person, Capital
Securities of any class or kind ordinarily having the power to vote for the
election of directors, managers or other voting members of the governing body of
such Person.

viii